Exhibit 10.6
 
[callaghan_innovation.jpg]
 
NOVATION AGREEMENT
 
PARTIES
 
Albert Einstein College of Medicine of Yeshiva University, a Division of Yeshiva
University, of 1300 Morris Park Ave, Bronx, NY 10461,United States of America
(AECOM); BioCryst Pharmaceuticals Inc of 4505 Emperor Blvd, Suite 200, Durham,
NC27703, United States of America (BioCryst); Mundipharma International
Corporation Limited (the permitted assignee of Mundipharma International
Holdings Limited) of Mundipharma House, 14 Par-la Ville Road, Hamilton, Bermuda
HMJX (Mundipharma), (each a Continuing Party and collectively, the Continuing
Parties);
 
and
 
Callaghan Innovation Research Limited (formerly called Industrial Research
Limited) registered in New Zealand under number 545472 (Retiring Party);
 
and
 
Victoria Link Limited, a wholly owned subsidiary of Victoria University of
Wellington, registered in New Zealand under company number 540316 (Substitute
Party);
 
together referred to as the Parties.
 
BACKGROUND
 
A.
Callaghan Innovation Research Limited hastransferred its Carbohydrate Chemistry
Research Team and related intellectual property to Victoria Link Limited and
agreements exist between Callaghan Innovation Research Limited and Victoria
University of Wellington.

 
B.
Albert Einstein College of Medicine of Yeshiva University, a Division of Yeshiva
University, BioCryst Pharmaceuticals Inc, Mundipharma International Corporation
Limited and Callaghan Innovation Research Limitedare parties to the Novated
Contracts (as defined below).

 
C.
The Parties have agreed to release and discharge:

 
 
(i) Callaghan Innovation Research Limited from the obligations and liabilities
of Callaghan Innovation Research Limited to the Continuing Parties under the
Novated Contracts on the condition that Victoria Link Limited agrees to assume
each and every obligation and liability of Callaghan Innovation Research Limited
to the Continuing Parties under the Novated Contracts and

 
 
(ii) The Continuing Parties from their obligations and liabilities to the
Retiring Party

 
 
as of the Effective Date in accordance with the terms and conditions set forth
herein.

 
 
-1-

--------------------------------------------------------------------------------

 
IT IS AGREED AS FOLLOWS
 

1.
DEFINITIONS AND INTERPRETATION

 
In this Agreement:
 
1.1  
Agreement means this Agreement and all its schedules and attachments.

 
1.2  
Continuing Parties means AECOM, BioCryst and Mundipharma, each of whom will
continue to be bound under the Novated Contracts.

 
1.3  
Effective Date means 6 January 2014.

 
1.4  
Novated Contracts means the contract or contracts marked and annexed as Schedule
1 to this Agreement, including, but not limited to, the Insolvency Letter dated
February 1, 2006 (as amended pursuant to the First Amendment to Insolvency
Letter dated November 11, 2011) (the “Insolvency Letter”).

 
1.5  
Retiring Party means Callaghan Innovation Research Limited, who is releasing and
discharging the obligations and liabilities under the Novated Contracts to the
Substitute Party in accordance with the terms and conditions set forth herein.

 
1.6  
Substitute Party means Victoria Link Limited who is assuming the obligations and
liabilities of the Retiring Party under the Novated Contracts in accordance with
the terms and conditions set forth herein.

 
1.7  
Working Day means any day on which registered banks are open for general banking
business in Wellington, other than a Saturday, Sunday, public holiday in
Wellington, New Zealand, or a day on which Victoria University of Wellington is
closed (as identified in its calendar).

 



2.
NOVATION

 
2.1  
With effect from the Effective Date, and subject to clauses 3.1 and 7.1, the
Parties novate the Novated Contracts and the Substitute Party undertakes to the
Continuing Parties that it will:

 

 
a.
replace the Retiring Party and be bound by the Novated Contracts; and

 

 
b.
discharge all of the obligations of the Retiring Party under the Novated
Contracts and observe all the provisions of the Novated Contracts to the extent
they ariseon or after the Effective Date; and

 

 
c.
be liable to the Continuing Parties for the performance of any obligations on
the part of the Retiring Party under or in connection with the Novated
Contractson or after the Effective Date.

 
 
-2-

--------------------------------------------------------------------------------

 



3.
RELEASE OF RETIRING PARTY’S OBLIGATIONS

 
3.1  
In consideration of the undertaking by the Substitute Party under clause 2.1
above, and subject to clause 7.1 and 7.2, with effect fromthe Effective Date the
Continuing Parties release and discharge the Retiring Party from further
performance of its obligations under the Novated Contracts and from all
liabilities, claims and demands of any kind arising under or in connection with
the Novated Contracts on or after the Effective Date but not prior to the
Effective Date. The Retiring Party will continue to be liable to the Continuing
Parties for all of its acts and omissions which occurred before the Effective
Date as if this Agreement had never been executed.

 



4.
CONTINUING PARTIES’ OBLIGATIONS

 
4.1  
Each Continuing Party undertakes to the Substitute Party that it will with
effect from the Effective Date:

 

 
a.  
discharge all of its respective obligations under the Novated Contracts and
observe all the provisions of the Novated Contracts; and

 

 
b.  
be liable to the Substitute Party for the performance of its respective
obligations under or in connection with the Novated Contracts arising on or
after the Effective Date.

 



5.
CESSATION OF RETIRING PARTY’S RIGHTS

 
5.1  
Without prejudice to clauses 2.1 and 4.1 above, with effect fromthe Effective
Date, the Retiring Party:

 

 
a.
shall cease to have any rights under the Novated Contracts in respect of any
acts or omissions of the Continuing Partieson or after the Effective Date
arising under or in connection with the Novated Contracts; and

 

 
b.
shall cease to be a third party beneficiary pursuant to section 13.6
(Pre-Existing Third Party License) of the Amended and Restated Development and
License Agreement dated November 11th, 2011 by and Between BioCryst and
MundiPharma (the “2011 DLA”) and shall cease to be entitled to enforce
BioCryst’s rights thereunder in respect of anyacts or omissions of Mundipharma
on or after the Effective Date arising under or in connection with the 2011 DLA.

 
 
Accordingly:

 
a.
the Retiring Party releases and discharges each Continuing Party from further
performance of its respective obligations underthe Novated Contracts and from
all liabilities, claims and demands of any kind arising under or in connection
with the Novated Contracts on or after the Effective Date; and

 
b.
the Retiring Party releases and discharges Mundipharma from further performance
of its obligations under the 2011 DLA and from all liabilities, claims and
demands of any kind arising under or in connection with the 2011 DLA on or after
the Effective Date.

 
 
-3-

--------------------------------------------------------------------------------

 
 

6.
WARRANTIES AND ACKNOWLEDGEMENT

 
6.1  
Each Continuing Party and the Retiring Party warrants to the Substituting Party
that as at the Effective Date:

 

 
a.
the Novated Contracts constitute the entire agreement between the Continuing
Party and the Retiring Party relating to the subject matter of the Novated
Contracts with the understanding that a separate novation addresses certain
additional agreements entered into by the AECOM, BioCryst, Substitute Party and
Retiring Party; and

 

 
b.  
so far as it is aware neither the Retiring Party nor the Continuing Parties is
in default under the Novated Contracts which could lead to termination of the
Novated Contracts.

 
6.2  
The Continuing Parties and the Substitute Party acknowledge and agree that the
Novated Contracts continue in full force and effect on and after the Effective
Date in accordance with their terms as novated by this Agreement.

 
6.3  
The Retiring Party and the Substitute Party each warrant to each Continuing
Party that

 

 
a.  
they have completed the appropriate documents and transfer so that each
Continuing Partyis released of obligations from the Retiring Party for
obligations going forward on and after the Effective Date of this Agreement;
Contracts; and

 
 
b.
the Novated Contracts as set forth in Schedule I make reference to each and
every agreement entered into by the Continuing Parties and the Retiring Party
(subject to Section 6.1(a) of this Agreement) such that the Continuing Parties
will enjoy the same rights and benenfits and assume the same obligations and
liabilities as would be the case if the Continuing Parties had not entered into
this Agreement.

 
6.4
The Substitute Party warrants to each Continuing Party that:

 
 
a.
It is a viable going concern and has the personnel, expertise and resources to
carry out it obligations and responsibilities under the Novated Contracts and
has the financial resources to assume any and all liabilities under the Novated
Contracts; and

 

 
b.  
the Substitute Party has the right to grant the rights and licences under the
Novated Contracts, including the right to grant the rights and licensesunder the
“Agreement Patents” (as defined in the Insolvency Letter).

 



7.
CONFIDENTIALITY

 
7.1  
Pursuant to section 13.6 of the 2011 DLA, Mundipharma grants its consent for
BioCryst to disclose Mundipharma’s Confidential Information (as defined in the
2011 DLA) to the Substitute Party. The Continuing Parties and the Substitute
Party acknowledge and agree that such disclosure of Mundipharma’s Confidential
Information shall be deemed to be “Licensee Confidential Information” subject to
paragraph 5.03 of the AECOM/IRL License Agreement dated June 27, 2000 (as
amended) (the 2000 LA).

 
 
-4-

--------------------------------------------------------------------------------

 
 
7.2  
Notwithstanding the novation effected by this Agreement, the Retiring Party will
continue to be bound by any obligations of confidentiality and non-disclosure
that the Retiring Party would have been under had the Retiring Party continued
to be a Party of theNovated Contracts, including any such obligations pursuant
to the 2000 LA.

 



8.
ASSIGNMENT AND AMENDMENT

 
8.1  
Without the prior written approval of the Continuing Parties and the Substitute
Party, which approval shall not be unreasonably withheld, no Continuing Party or
Substitute Party will assign this Agreement except to a successor in title of by
merger or sale of all or substantially all of such Party’s business to which
this Agreement relates.

 
8.2  
No amendment to this Agreement shall be binding unless in writing and agreed to
and signed by the respective Parties.

 



9.
ENTIRE AGREEMENT

 
9.1  
This Agreement, together with any documents referred to in it, constitutes the
whole agreement between the Parties relating to its subject matter and
supersedes and extinguishes any prior drafts, agreements, undertakings,
representations, warranties and arrangements of any nature, whether in writing
or oral, relating to such subject matter.

 



10.
NOTICES

 
10.1  
Any communication including any notice, consent, information, application or
request that must or may be given or made to a Party under this Agreement, can
be:

 

 
a.  
in writing and sent to the physical address of the Party as listed in the
Novated Contracts, or, with respect to the Retiring Party and the Substitute
Party, as listedat clause 10.3, and marked for the attention of the person or
office holder (if any) from time to time designated for that purpose by the
relevant Party;

 

 
b.  
in writing and sent to the email address of the Party as listed at clause 10.3
or of the person or office holder (if any) from time to time designated for that
purpose by the relevant Party and followed by a hard copy sent by post in
accordance with clause 10.1(a);

 

 
c.  
in writing and delivered in person to the physical address of the Party as
listed at clause 10.3, and marked for the attention of the person or office
holder (if any) from time to time designated for that purpose by the relevant
Party.

 
10.2  
A communication including any notice, consent, information, application or
request will be deemed to be received:

 

 
a.  
by post, on the third Working Day after posting;

 

 
b.  
by email,

 
 
-5-

--------------------------------------------------------------------------------

 
 

 
i.
where it is transmitted on a Working Day, on the Working Day on which it is
transmitted and at the time the email enters the recipient’s information system
as evidenced by a delivery receipt requested by the sender and it is not
returned undelivered as an error; or

 

 
ii.
where it is transmitted on a day other than a Working Day, at 9:00 a.m. on the
subsequent Working Day after the date of transmission;

 

 
c.  
by personal delivery, at the date and time it was delivered.

 
10.3  
The physical address, email address and relevant person or office holder of the
Retiring Party and the Substitute Party are set out below:

 
The University
     
Name:
 
Vice Provost Research and Chairman of VicLink
Address:
 
Victoria University of Wellington
   
PO Box 600
   
Wellington 6140
     
Email address:
 
kate.mcgrath@vuw.ac.nz
     
With a copy to:
 
In-house Solicitor
   
Victoria University of Wellington
   
PO Box 600
   
Wellington 6140
   
simon.johnson@vuw.ac.nz
     
Callaghan Innovation Research Limited
     
Name:
 
General Manager Research and Technical Services
Address:
 
Callaghan Innovation
   
PO Box 31310
   
Lower Hutt 5040
Email address:
 
Richard.Templer@callaghaninnovation.govt.nz
     
With a copy to:
 
Solicitor
   
Callaghan Innovation
   
PO Box 31310
   
Lower Hutt 5040
   
Pauline.Zumbach@callaghaninnovation.govt.nz

 
 

11.
GENERAL

 
11.1  
A failure by a Party to enforce a provision of this Agreement will not
constitute a waiver of any right to future enforcement of that or any other
provision.

 
 
-6-

--------------------------------------------------------------------------------

 
 
11.2  
If any part of this Agreement is unenforceable, invalid or illegal, the other
terms will remain in force.

 
11.3  
This Agreement may be signed in counterparts, including by facsimile or email,
all of which, when taken together, will constitute one and the same document.

 
11.4  
This Agreement will be governed and construed under the laws of New York,
without regard to its choice of law principles.The Parties hereby irrevocably
submit to the jurisdiction of the courts located in the County and State of New
York.

 


 


 
Executed as an Agreement:
 
Signed by Albert Einstein College of Medicine of Yeshiva University, a Division
of Yeshiva University:
       
/s/ John L. Harb
 
Signature
     
John L. Harb
 
Name of authorised signatory
   
Assistant Dean
 
Scientific Operations
 
Position of authorised signatory
   
Date: 6 May 2015

 
 
-7-

--------------------------------------------------------------------------------

 
 
Signed by BioCryst Pharmaceuticals Inc:
       
/s/ Alane Barnes
 
Signature
     
Alane Barnes
 
Name of authorised signatory
   
VP, General Counsel & Corporate Secretary
 
Position of authorised signatory
   
Date: 18 May 2015


 
 
Signed by Mundipharma International Corporation Limited:
       
/s/ Douglas Docherty
 
Signature
     
Douglas Docherty
 
Name of authorised signatory
   
Director / General Manager
 
Position of authorised signatory
   
Date: 6 May 2015


 
 
-8-

--------------------------------------------------------------------------------

 
 
 
Signed by Callaghan Innovation Research Limited:
                         
/s/ Monica Roach
       
Witness Signature
 
/s/ Richard Templer
       
Signature of Attorney
         
Monica Roach
   
Name: Richard Templer
 
Name of Witness
 
Position: General Manager Research and Technical Services
                   
Wellington, New Zealand
       
Location of Witness
            Date: 1 May 2015            
Solicitor
       
Occupation of Witness
             

 
 
Signed by Victoria Link Limited:
                           
/s/ Simone Smith
   
/s/ G.A. Todd
 
Witness Signature
 
Signature
           
Simone Smith
   
G.A. Todd
 
Name of Witness
   
Name of authorised signatory
        Wellington, New Zealand    
Managing Director
 
Location of Witness
   
Position of authorised signatory
         
Administration Manager
       
Occupation of Witness
              Date: 6 May 2015          

 
 
 
-9-

--------------------------------------------------------------------------------

 
 
[exh106_01.jpg]
 
 

--------------------------------------------------------------------------------

 
[exh106_02.jpg]
 
 

--------------------------------------------------------------------------------

 
[exh106_03.jpg]
 
 

--------------------------------------------------------------------------------

 
[exh106_04.jpg]
 
 

--------------------------------------------------------------------------------

 
[exh106_05.jpg]
 
 

--------------------------------------------------------------------------------

 
[exh106_06.jpg]
 
 

--------------------------------------------------------------------------------

 
[exh106_07.jpg]
 